

116 HR 8487 IH: Energy Poverty Prevention and Accountability Act
U.S. House of Representatives
2020-10-01
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 8487IN THE HOUSE OF REPRESENTATIVESOctober 1, 2020Mr. Kevin Hern of Oklahoma (for himself, Mr. Gosar, Mr. Mullin, Mr. Newhouse, Mr. Duncan, Mr. Balderson, Mr. Stauber, Mr. Weber of Texas, Mr. Allen, Mr. David P. Roe of Tennessee, Mr. Bishop of Utah, and Ms. Cheney) introduced the following bill; which was referred to the Committee on Natural Resources, and in addition to the Committees on Agriculture, Energy and Commerce, the Budget, and Rules, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concernedA BILLTo prevent energy poverty in at-risk communities, and for other purposes.1.Short titleThis Act may be cited as the Energy Poverty Prevention and Accountability Act.2.Statement of policyIt is the policy of the United States that—(1)all citizens should have equal access to affordable and reliable energy to maintain personal health and economic security;(2)the United States should mitigate the disparate impact of increases in the cost of energy on at-risk communities because such communities are more likely to have a fixed income and spend a higher percentage of their income on energy than the general population; and(3)to prevent energy poverty and to ensure that each at-risk community has access to affordable energy, the United States should ensure that laws relating to environmental and energy policy, including the National Environmental Policy Act of 1969 (42 U.S.C. 4321 et seq.), the Endangered Species Act of 1973 (16 U.S.C. 1531 et seq.), and the Migratory Bird Treaty Act (16 U.S.C. 703 et seq.), do not have the effect of increasing the cost of energy for any at-risk community.3.Department of the Interior report on access to reliable and affordable energyNot later than 1 year after the date of enactment of this section, the Secretary of the Interior shall submit to Congress a report that—(1)identifies barriers to the ability of at-risk communities that live on or near Federal land or Tribal land to access reliable and affordable energy, including how the presence of adequate energy transmission infrastructure affects such access; and(2)recommends actions that the Secretary of the Interior and the Chief of the Forest Service could take to reduce the barriers described in paragraph (1), including by—(A)establishing lower fees or lowering other costs;(B)streamlining the approval of rights-of-way on Federal land and Tribal land;(C)encouraging private energy sector investment in Federal land and Tribal land; and(D)rapidly developing electric transmission and delivery systems in remote areas.4.Congressional Budget Office estimates for effects on energy pricesThe Director of the Congressional Budget Office shall include in each applicable estimate required under section 402 of the Congressional Budget and Impoundment Control Act of 1974 (2 U.S.C. 653) an estimate of how the bill or resolution will affect the cost of energy for at-risk communities.5.Government Accountability Office identification of energy poverty(a)Analysis(1)In generalThe Comptroller General of the United States shall conduct an analysis of Federal energy and environmental laws, regulations issued by the Secretary of the Interior and the Chief of the Forest Service that relate to energy and environmental policy, and State renewable portfolio standards to determine how such laws, regulations, and standards affect the following prices for at-risk communities during the preceding fiscal year:(A)Electricity prices.(B)Home heating prices.(C)Gasoline prices.(D)Motor vehicle prices.(E)Natural gas prices.(F)Household appliance prices.(2)ReportNot later than 1 year after the date of enactment of this section, the Comptroller General of the United States shall submit to Congress a report on the analysis conducted under paragraph (1).(b)Energy poverty(1)In generalThe Comptroller General of the United States shall develop criteria to determine whether an at-risk community is experiencing energy poverty.(2)ReportNot later than 1 year after the date of enactment of this section, the Comptroller General of the United States shall submit to Congress a report that—(A)identifies, by location and type of at-risk community, which at-risk communities are experiencing energy poverty; and(B)provides recommendations on how to reduce such energy poverty.6.Office of Management and Budget review of energy regulations(a)In generalThe Director of the Office of Management and Budget shall review each applicable energy regulation to determine if any applicable energy regulation imposes, relative to the general population, disproportionate costs on at-risk communities.(b)PublicationThe Director of the Office of Management and Budget shall publish in the Federal Register the results of the review required under subsection (a).7.DefinitionsIn this Act:(1)At-risk communityThe term at-risk community means each of the following:(A)A low-income community.(B)A minority community.(C)A rural community.(D)An elderly community.(E)A Native American community.(2)Applicable energy regulationThe term applicable energy regulation means any Federal regulation that relates to energy and—(A)has an annual effect on the economy of at least $100,000,000;(B)results in a major increase in costs or prices for any consumer, industry, government agency, or geographic region; or(C)has a significant adverse effect on competition, employment, investment, productivity, innovation, or the ability of an enterprise based in the United States to compete with a foreign-based enterprise in a domestic or international market.(3)Energy povertyThe term energy poverty means insufficient access to affordable energy.(4)Federal landThe term Federal land means any land that is under the jurisdiction of the Secretary of the Interior or the Chief of the Forest Service.(5)State renewable portfolio standardThe term State renewable portfolio standard means any State regulation that is designed to increase the use of renewable energy sources, including wind, solar, geothermal, and biomass, to generate electricity.(6)Tribal landThe term Tribal land has the meaning given the term Indian land in section 2601 of the Energy Policy Act of 1992 (25 U.S.C. 3501).